Citation Nr: 1211138	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  06-17 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a left foot condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 RO decision, which reopened and denied a claim for service connection for left foot problems.

The Board notes that the RO characterized the Veteran's claim for service connection for left foot problems as an application to reopen a previously denied claim in the June 2005 RO decision because the Veteran was previously denied service connection for this disability in a May 2005 RO decision.  However, as the Veteran submitted a notice of disagreement (NOD) with respect to the denial of this claim within 1 year of the May 2005 RO decision, the Board has found that this decision never became final.  As such, the Board has characterized this issue as a claim for service connection, as opposed to an application to reopen a previously denied claim for service connection.

In April 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Waco, Texas RO.  A transcript of that proceeding has been associated with the claims folder.

This issue was remanded by the Board for further development in September 2009 and February 2011. 


FINDING OF FACT

Arthritis of the left foot was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative medical evidence of record does not show a left foot condition to be etiologically related to a disease, injury, or event in service.



CONCLUSION OF LAW

A left foot condition was not incurred in or aggravated by active military service, and may not be presumed to have been incurred in active military service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless. 

VCAA letters dated in November 2004 and October 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  These letters informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, a March 2006 letter notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board notes that the Veteran indicated at the April 2009 hearing that she believes she was treated in service more often than is reflected by the available service treatment records, suggesting that some of her service treatment records are not associated with the claims file.  However, the Board notes that the Veteran's service treatment records were received in February 2005 with a cover sheet noting that all service medical and dental records available for the Veteran were being provided to VA.  For this reason, and as there is no indication other than the Veteran's assertion that these records are incomplete in any way, the Board finds that all available service treatment records relating to this claim have been obtained, to the extent possible.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examinations for her left foot condition claim in December 2011.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  As such, the Board finds this examination report and opinion to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran is seeking entitlement to service connection for a left foot condition.  Specifically, the Veteran indicated in a May 2005 statement that she began receiving treatment for foot pain in the spring of 1992.  The Veteran asserted at the April 2009 hearing that she suffered frostbite to her left foot while on active duty and still suffers residuals of this today.  She asserted that she currently experiences pain in her left foot and that it will swell and always feels cold.  She asserted that she has been treated for this condition with arch supports and has had surgery on her foot. 

A review of the Veteran's service treatment records reveals that the Veteran was noted on her March 1990 enlistment Report of Medical Examination as having mild asymptomatic pes planus of the feet.  No complaints, treatment, or diagnoses of a left foot condition of any kind, to include frostbite, was noted in the remainder of her service treatment records, to include her separation examination report.  

With respect to a current disability, the Board notes that the Veteran had a ganglion cyst removed from her left foot in January 2006.  See Austin Regional Clinic treatment record, January 2006.  In a November 2001 private medical record from Austin Regional Clinic, the Veteran was noted as having arthritis of the left foot.  In a December 1998 treatment record from Medical Park Orthopaedic Clinic Associated, the Veteran was noted as having a small ganglion cyst of dorsum of the left mid-foot.

More recently, the Veteran underwent a VA examination in February 2010.  The examiner reviewed the claims file and noted the Veteran's complaint that her left foot condition started in service.  The examiner noted that the Veteran's March 1990 entrance examination report showed asymptomatic pes planus.  The Veteran was discharged from the military in 1992.  She was seen by a private physician for left foot pain.  Her claims file records show excision of the ganglion from the dorsal aspect of the left foot done in 2006.  Upon review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with left dorsal foot ganglion removal in 2006 with residuals, no tibialis anterior or peroneus tendinopathy found, and mild bilateral flat foot with mild pronation deformity of the right foot.  The examiner determined that the Veteran's left ganglion cyst removal in 2006 is less likely than not related to her asymptomatic pes planus noted in service.   

While this VA medical opinion indicated that the Veteran's post-service foot condition is less likely than not related to her asymptomatic pes planus noted in service, this medical opinion did not address whether the Veteran incurred a left foot condition distinct from her pre-existing pes planus while in service.  The Board notes that the Veteran specifically asserted that she suffered left foot frostbite in service that resulted in a left foot condition.  She is not asserting that she has a current left foot condition that is related to her bilateral pes planus.   

Therefore, in light of the fact that the February 2010 VA medical opinion did not specifically address whether the Veteran's current left foot condition was caused by her active duty service, to include reports of frostbite, the Board remanded this issue in February 2011 in order to schedule the Veteran for a VA examination to determine whether she has a current left foot condition that was caused or aggravated by her active duty service, to include reports of in-service frostbite.  

In December 2011, the Veteran underwent another VA examination.  The examiner reviewed the claims file.  The examiner noted that the Veteran's March 1990 entrance examination report revealed asymptomatic pes planus.  The Veteran reported that she was in the field training in 1990.  It was raining, her feet got wet, it was cold outside, and her first toe on the left foot became frost bitten.  She says that she never went to sick call but wrapped the toe up herself.  The foot improved and the toenail grew back normal.  She developed a cyst on the dorsal surface of the left foot and saw a civilian physician after 1992 with her foot problem.  She watched the cyst for several years.  Around 2006, her physician sent her to the podiatrist and the cyst was removed.  She has a small scar on the foot that is not painful, does not itch, and does not get red, inflamed, or open up.  Her foot still swells a little but has improved over the years.  The Veteran's service treatment records show left foot pain evaluation in 2001 by a private physician for left foot pain.  Her claims file records show excision of the ganglion from the dorsal aspect of the left foot done in 2006.  The examiner concluded by determining that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the service treatment records indicate that the Veteran suffered from mild pes planus during military service.  There is no available medical record evidence that she suffered frostbite or had injury consistent with the loss of a great toenail, which has re-grown without deformity.  The cyst development occurred after discharge from military and has been followed by civilian doctors for draining of a ganglion cyst and, in 2006, removal of the entire cyst.  Her examination reveals normal range of motion, no discoloration, cyanosis of the foot and circulation in the feet and toes are normal.  There is no medical evidence of residuals of frostbite.  There is a residual scar from a ganglion cyst removal.  However, this condition occurred post military.  

As an initial matter, the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated arthritis of the left foot to a compensable degree within one year of discharge from active duty.  As such, service connection for left foot arthritis cannot be granted on a presumptive basis.  

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  As discussed, the most recent medical opinion of record on the matter specifically reflects that the claimed conditions of the foot were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner acknowledged the Veteran's report of her great toe having fallen off in service, but the examiner also noted that it grew back without deformity and that the cyst developed after she was discharge from the military.  The examiner also noted that examination of the foot revealed normal range of motion, no discoloration or cyanosis of the foot, and that circulation of the foot and toes were normal.  The examiner concluded that there was no medical evidence of frostbite.

The Board acknowledges the Veteran's contention that she has a current left foot condition as a result of frostbite she suffered during her active duty service.  The Board also acknowledges that the Veteran's DD-214 Form reflects that she underwent a 10-week medical specialist course and served as a medical specialist in service.  At the April 2009 hearing, the Veteran indicated that she assisted the doctors in labor and delivery during service.  Specifically, she recorded vital signs, helped patients through their contractions, drew blood, and assisted with intravenous therapy.  Post-service, she indicated that helped people with physical therapy.  Therefore, the Board recognizes that the Veteran's military occupational specialty and post-service occupation suggest that she has some level of medical knowledge.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  In this instance, the Veteran's VA examination was conducted by a nurse practitioner, who has a greater degree of specialized knowledge and training.  As discussed, that examiner provided detailed clinical findings of her examination to support her conclusion that it was less likely than not that her current left foot complaints were related to frostbite in service.  For these reasons, the Board finds the Veteran's very general contentions that she has experienced residuals of frostbite to be outweighed by the detailed findings of the VA health care specialist discussed above.

In short, the Board concludes that the greater weight of probative evidence is against finding that the Veteran's claimed left foot conditions are related to frostbite in service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left foot condition must be denied on presumptive and direct bases.  See 38 U.S.C.A §5107 (West 2002).




ORDER

Entitlement to service connection for a left foot condition is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


